 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA
 8
                                                   ***
 9    In re:                                         Case No. 3:17-cv-00221-LRH
      KATHARINA NANNY BLANCATO,
10                                                         Bankruptcy Case No.: 09-52203-GWZ
                                             Debtor,
11                                                         Chapter 7
      TM PANKOPF PLLC, BILLIE LINE,
12    KATHARINA BAHNSEN
                                                           APPEAL REFERENCE NUMBER: 17-12
13                                       Appellants,
             v.
14
      W. DONALD GIESEKE, MAHNA FAMILY
15    TRUST,                                               ORDER
16                                       Appellees.
17

18          Before the Court is Appellee, W. Donald Gieseke’s motion to strike notice of appeal
19   and/or in the alternative, motion to dismiss appeal. ECF No. 22. No party has filed any response
20   to the motion. The court now grants appellee’s motion.
21   I.     BACKGROUND
22          This action arises from Gieseke’s Motion to Sell Real Property Free and Clear of All
23   Liens, Claims, and Interests and to Approve Payment of Sale Related Expenses filed in the
24   Bankruptcy Court of this District on January 12, 2017. Id. On March 7, 2017, a sale hearing was
25   held. During this hearing the record was made clear that attorney Pankopf did not represent
26   Bahnsen in the action, but only represented TM Pankopf PLLC and Billie Line. Id. On March 27,
27   2017, the Bankruptcy Court entered its order granting Gieseke’s motion, and on April 11, 2017,
28   attorney Pankopf filed a Notice of Appeal from Bankruptcy Court in this court. ECF No. 1. This
                                                       1
 1   Appeal listed TM Pankopf LPPC and Billie Line as represented by attorney Pankopf, and Ms.

 2   Bahnsen as appearing Pro Se, but she did not sign the Appeal notice. Id.

 3           The appeal was stayed from June 28, 2017, until September 20, 2017, while proceedings

 4   pended in Bankruptcy court. On September 28, 2017, this court lifted the stay and re-established

 5   the briefing schedule that required all parties to file an opening brief within fourteen days. ECF

 6   No. 14. On October 20, 2017, Gieseke, Manha, TM Pankopf PLLC and Billie Line filed notice

 7   that the parties had reached a settlement. ECF No. 15. On July 17, 2018, this court received

 8   notice that the Bankruptcy court had approved the settlement. ECF No. 19. This court granted the

 9   parties stipulated motion to dismiss the appeal on August 17, 2018. ECF No. 21.

10           Bahnsen has filed no separate appeal with this court and has not filed an opening brief.

11   She has further not responded to the pending motion by the set deadline of October 25, 2018.

12   Gieseke’s motion now follows.

13   II.     DISCUSSION

14           The record before this court is clear that Bahnsen is not represented by attorney Pankopf

15   nor any other attorney, but has appeared in prior proceedings pro se. The record also provides

16   that Bahnsen did not sign the Appeal Notice that was submitted to this court on April 11, 2017,

17   in violation of Federal Rule of Civil Procedure 11(a). Further, this court must strike the Appeal

18   unless the party corrects the omission promptly after it is brought to their attention. Id. Gieseke’s

19   motion was filed on October 11, 2018, providing Bahnsen almost three months to correct the

20   error but she has failed to do so. Further, per the local rules of this court, she had until

21   October 25, 2018, to file any response to this motion, which she also has failed to do.

22   Accordingly, the court will strike the pending appeal.

23           Further, even if Bahnsen were to correct this error the court must dismiss this appeal.

24   Should a party fail to “file a brief on time or within an extended time authorized by the district

25   court or BAP, an appellee may move to dismiss the appeal—or the district court or BAP, after

26   notice, may dismiss the appeal on its own motion.” Fed. R. Bankr. P. 8018(a)(4); see also Fed.

27   R. App. P. 31(c). Following this court’s order on September 28, 2017, this court lifted the stay

28
                                                        2
 1   and ordered the parties to file opening briefs within fourteen days. To date, Bahnsen has failed to

 2   file an opening brief with this court.

 3          Additionally, as noted above, she has also failed to respond to the pending motion. Per

 4   Local Rule 7-2(d), “the failure of an opposing party to file points and authorities in response to

 5   any motion . . . constitutes a consent to the granting of the motion.” Bahnsen’s failure to file an

 6   response to Gieseke’s motion constitutes consent to this court granting his motion.

 7          Finally, reversal or modification of a sale authorized under 11 U.S.C. § 363(b) or (c) is

 8   only authorized if “such sale or lease were stayed pending appeal.” 11 U.S.C. § 363(m). The

 9   record before this court provides that the Bankruptcy Court authorized the sale under § 363(b),

10   however, the sale was not stayed pending this appeal. Thus, this court could not reverse or

11   modify the Bankruptcy Court’s order on appeal. For all of the above stated reasons, this court

12   grants Gieseke’s motion and dismisses this appeal.

13   III.   CONCLUSION

14          IT IS THEREFORE ORDERED that Appellee Gieseke’s motion to strike notice of

15   appeal and/or in the alternative motion to dismiss appeal (ECF No. 22) is GRANTED with

16   prejudice.

17          The Clerk of Court is FURTHER ORDERED to close this case.

18

19          IT IS SO ORDERED.

20          DATED this 15th day of January, 2019.

21

22                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
                                                       3
